            Case: 1:16-cv-05827 Document #: 362-3 Filed: 12/04/20 Page 1 of 4 PageID #:3832



                                 INTEREST CALCULATIONS AS OF 12/01/20
                                              (EXH. C)

                                                        GC Electronics
                    Demand Date:              Amount:
                 November 20, 2015
Principal           Years Interest       Superfund Interest     Times Compounded Number of Years in    Principal with
                      Accrued                  Rate                 Annually        Fiscal Year        Compounded
                                                                                                          Interest
$2,342.40                2015                  0.0075                     1                    0.126     $2,344.61
$2,344.61                2016                  0.0067                     1                      1       $2,360.32
$2,360.32                2017                   0.007                     1                      1       $2,376.84
$2,376.84                2018                  0.0087                     1                      1       $2,397.52
$2,397.52                2019                  0.0175                     1                      1       $2,439.47
$2,439.47                2020                  0.0222                     1                    0.169     $2,448.54
  GC Electonics total for response costs plus applicable interest incurred before November 20, 2015      $2,448.54
   GC Electonics total for response costs plus applicable interest incurred after November 20, 2015       $558.06
                    Total damages plus applicable interest against GC Electronics                        $3,006.60
                  Per diem interest calculation for each day after December 1, 2020                        $0.15
              Case: 1:16-cv-05827 Document #: 362-3 Filed: 12/04/20 Page 2 of 4 PageID #:3833



                                   INTEREST CALCULATIONS AS OF 12/01/20
                                                (EXH. C)

                                                   Johnston & Chapman Inc.
                       Demand Date:             Amount:
                    November 20, 2015
  Principal            Years Interest      Superfund Interest     Times Compounded Number of Years in         Principal with
                         Accrued                 Rate                 Annually        Fiscal Year             Compounded
                                                                                                                 Interest
    $58.71                  2015                  0.0075                    1                   0.126            $58.77
    $58.77                  2016                  0.0067                    1                     1              $59.16
    $59.16                  2017                  0.007                     1                     1              $59.57
    $59.57                  2018                  0.0087                    1                     1              $60.09
    $60.09                  2019                  0.0175                    1                     1              $61.14
    $61.14                  2020                  0.0222                    1                   0.169            $61.37
Johnston & Chapman Inc. total for response costs plus applicable interest incurred before November 20, 2015      $61.37
Johnston & Chapman Inc. total for response costs plus applicable interest incurred after November 20, 2015       $13.99
                  Total damages plus applicable interest against Johnston & Chapman Inc.                         $75.36
                     Per diem interest calculation for each day after December 1, 2020                            $0.00
             Case: 1:16-cv-05827 Document #: 362-3 Filed: 12/04/20 Page 3 of 4 PageID #:3834



                                   INTEREST CALCULATIONS AS OF 12/01/20
                                                (EXH. C)

                                                     Si-Tech Industries, Inc.
                      Demand Date:               Amount:
                    November 20, 2015
 Principal            Years Interest       Superfund Interest     Times Compounded Number of Years in          Principal with
                        Accrued                  Rate                 Annually        Fiscal Year              Compounded
                                                                                                                  Interest
$50,154.64                 2015                   0.0075                     1                    0.126         $50,201.88
$50,201.88                 2016                   0.0067                     1                       1          $50,538.23
$50,538.23                 2017                    0.007                     1                       1          $50,892.00
$50,892.00                 2018                   0.0087                     1                       1          $51,334.76
$51,334.76                 2019                   0.0175                     1                       1          $52,233.12
$52,233.12                 2020                   0.0222                     1                    0.169         $52,427.31
Si-Tech Industries, Inc. total for response costs plus applicable interest incurred before November 20, 2015    $52,427.31
Si-Tech Industries, Inc. total for response costs plus applicable interest incurred after November 20, 2015     $11,949.00
                  Total damages plus applicable interest against Si-Tech Industries, Inc.                       $64,376.31
                    Per diem interest calculation for each day after December 1, 2020                              $3.19
             Case: 1:16-cv-05827 Document #: 362-3 Filed: 12/04/20 Page 4 of 4 PageID #:3835



                                   INTEREST CALCULATIONS AS OF 12/01/20
                                                (EXH. C)

                                                Vanderhyden Septic Service Co.
                      Demand Date:               Amount:
                    November 20, 2015
 Principal            Years Interest       Superfund Interest     Times Compounded Number of Years in          Principal with
                        Accrued                  Rate                 Annually        Fiscal Year              Compounded
                                                                                                                  Interest
 $3,182.95                 2015                   0.0075                     1                    0.126          $3,185.95
 $3,185.95                 2016                   0.0067                     1                       1           $3,207.29
 $3,207.29                 2017                    0.007                     1                       1           $3,229.74
 $3,229.74                 2018                   0.0087                     1                       1           $3,257.84
 $3,257.84                 2019                   0.0175                     1                       1           $3,314.86
 $3,314.86                 2020                   0.0222                     1                    0.169          $3,327.18
Si-Tech Industries, Inc. total for response costs plus applicable interest incurred before November 20, 2015     $3,327.18
Si-Tech Industries, Inc. total for response costs plus applicable interest incurred after November 20, 2015       $758.32
                  Total damages plus applicable interest against Si-Tech Industries, Inc.                        $4,080.50
                    Per diem interest calculation for each day after December 1, 2020                              $0.20
